DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/20/2022 has been entered and claim 2 was cancelled, thus claims 1 and 3-20 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
The amendment to claims 19-20 overcomes the previous claim objections, therefore the objections are hereby withdrawn.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	 a display device comprising “a light-shielding layer disposed on each of the sensing electrodes to correspond to each of the sensing electrodes” in combination with the limitation wherein “the encapsulation layer comprises… a first refractive layer covering the first organic layer and further from the display element than the first organic layer, along the light-emitting direction” as recited in claim 1; 	a display device comprising “an optical layer which between the display element  and the input sensing layer, wherein the optical layer which between the display element” and the input sensing layer comprises: “a concave recess which is open in a direction toward the input sensing layer and corresponds to the light emission layer of the display element; and a refractive layer covering the organic layer and further from the display element than the organic layer, along the light-emitting direction” as recited in claim 19. 	Claims 3-18 and 20 is also allowed for further limiting and depending upon allowed claims 1 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892